Filed 6/13/22 Natareno v. Whitlock CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 MITSY LILIANA NATARENO,                                      B310060

           Plaintiff and Respondent,                          (Los Angeles County
                                                              Super. Ct. No.
           v.                                                 20CHRO00648)

 DRAKE WHITLOCK,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, David A. Rosen, Judge. Appeal dismissed.
     The Appellate Law Firm and Berangere Allen-Blaine for
Defendant and Appellant.
     Mitsy Liliana Natareno, in pro. per., for Plaintiff and
Respondent.
               _______________________________
       On October 21, 2020, after multiple hearings, the trial
court issued a one-year civil harassment restraining order
against Drake Whitlock under Code of Civil Procedure section
527.6, protecting Mitsy Natareno. Whitlock appealed,
challenging the fairness of the hearings and the sufficiency of the
evidence supporting the restraining order. Natareno did not file
a respondent’s brief. On October 21, 2021, while this appeal was
pending, the restraining order expired.
       We invited the parties to file supplemental briefing under
Government Code section 68081, addressing whether the
expiration of the restraining order rendered the appeal moot.
Plaintiff and respondent Natareno filed a letter brief arguing the
appeal is moot because the restraining order expired and was not
renewed. Defendant and appellant Whitlock did not file a
supplemental brief addressing the question of mootness.
        As a general rule, “a case becomes moot when a court
ruling can have no practical effect or cannot provide the parties
with effective relief.” (Lincoln Place Tenants Assn. v. City of Los
Angeles (2007) 155 Cal.App.4th 425, 454.) “ ‘ “If relief granted by
the trial court is temporal, and if the relief granted expires before
an appeal can be heard, then an appeal by the adverse party is
moot.” ’ ” (Harris v. Stampolis (2016) 248 Cal.App.4th 484, 495
[appeal from a one-year civil harassment restraining order was
not moot where the plaintiff/respondent renewed the restraining
order prior to its expiration under Code of Civil Procedure section
527.6, subdivision (j)].) “However, ‘there are three discretionary
exceptions to the rules regarding mootness: (1) when the case
presents an issue of broad public interest that is likely to recur
[citation]; (2) when there may be a recurrence of the controversy
between the parties [citation]; and (3) when a material question




                                  2
remains for the court’s determination.’ ” (Environmental Charter
High School v. Centinela Valley Union High School Dist. (2004)
122 Cal.App.4th 139, 144.)
       The one-year civil harassment restraining order from which
Whitlock appeals has expired, and there is no effective relief we
can grant Whitlock by his appeal. Based on our review of the
record, Whitlock’s opening brief, and Natareno’s letter brief, none
of the discretionary exceptions to the mootness doctrine applies
here. Accordingly, we dismiss this appeal as moot.
                           DISPOSITION
       The appeal is dismissed. No costs are awarded on appeal.
       NOT TO BE PUBLISHED




                                                CHANEY, J.

We concur:




             ROTHSCHILD, P. J.




             MORI, J.*



      *Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                3